DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status and Election/Restrictions
Claims 1-20 are pending.
Applicants’ election of group 1, directed to guide RNAs and encompassing claims 1-15, without traverse in the reply filed May 31, 2022 is acknowledged.  Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups, there being no allowable generic or linking claim.   
Accordingly, claims 1-15 are examined herein.  

Claim Interpretations
Claim 1 recites a guide RNA comprising a “(c) an RNA capture and sequencing domain comprising: (1) a barcode sequence, and (2) a primer binding sequence.”  Claim 4 further recites a “linker sequence.”  “RNA capture and sequencing domain”, “barcode sequence”, “primer binding sequence”, and “linker sequence” are functional limitations of the RNA molecules and do not impose any structural limitations to the RNA molecule.  As such, they are interpreted as intended use limitations.  The specification indicates that "the barcode sequence can be completely arbitrary" ([0076]) or the barcode can be a "12bp random barcode" ([0129]).  Thus, the "barcode sequence" is interpreted as any nucleic acid sequence.  The specification also indicates a "primer binding sequence may be any sequence to which a complementary primer can bind" ([0158]).  Since all or nearly all single stranded RNA or DNA sequences can be bound by a complementary sequence, a "primer binding sequence" is also interpreted as any nucleic acid sequence.  The specification indicates that a “linker sequence” can be between 5-1000 nucleotides ([0150]), but does not provide any other structural guidelines for “linker sequence.  As such, the linker sequence can be any set of 5 to 1000 consecutive RNA nucleotides.  Finally, as any nucleic acid sequence can be used for capturing and sequencing via complementary base pairing, the "RNA capture and sequencing domain" limitation is likewise interpreted as any nucleic acid sequence. Thus, any guide RNA molecule that has a targeting sequence at the 5' end, a scaffolding sequence that binds to Cas9, and additional nucleotides that could be detected and/or used to anneal to a primer would be encompassed by the guide RNA of claims 1 and 4.

Claims 10-15 further recite a library of guide RNAs of claim 1.  Claims 11-13 require that library comprises distinct guide RNAs.  The broadest reasonable interpretation of a library containing distinct guide RNAs is that the guide RNAs are different from each other in at least one aspect, which could be the spacer/targeting sequence, or the barcode, or both.  The specification indicates “In some embodiments, the barcode sequence is uniquely associated with the gRNA spacer sequence.” ([0007]).  The barcode does not necessarily have to be uniquely associated with the gRNA spacer sequence in the library of guide RNAs because the claims 10-15 are not dependent from claim 2.  As long as at least the spacer sequence is unique to each guide RNA in the library, the library will contain distinct guide RNAs.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “in proximity to” in claim 3 is a relative term which renders the claim indefinite. The term “proximity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Thus, it is not clear to one skilled in the art how close to the 3’ side of the scaffold sequence the barcode sequence must be to be considered “in proximity to”.

Claim 14 recites “The library of claim 1 . . ." in line 1.  Claim 1 does not recite a library, and therefore, there is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, claim 14 will be interpreted as “the library of claim 10 . . .” because claim 10 recites a library.

Claim 15 is rejected for being dependent from rejected claim 14 but failing to remedy the indefiniteness therein.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mali (Mali et al., Nature Methods (2013), 10(10): 957-963) and evidenced by NCBI (Chain R, Rna Bacteriophage Ms2 Coat Protein RNA COMPLEX, https://www.ncbi.nlm.nih.gov/nuccore/206585733?sat=48&satkey=132759670, [retrieved June 28, 2022]; published 2012).

Regarding claim 1, Mali teaches RNAs can be attached to guide RNA termini without compromising the activity of Cas9 (page 958, ¶2).  Mali teaches guide RNAs with (a) a targeting sequence at the 5' end (i.e., a gRNA spacer sequence that is complementary to the target), (b) a scaffold sequence that binds to Cas9, and (c) a variety of additional sequences at the 3' end (Figure 2A-B).  As indicated in above, the barcode and primer binding sequences are interpreted as intended use and encompass any RNA sequence.  Thus, the additional sequences at the 3’ end taught in Mali can function as barcode and/or primer binding sequences (Figure 2B).  Mali also teaches the sequences that are appended to the 3' end of the guide RNAs can be another guide RNA sequence or a sequence that is bound by a complementary sequence (Figure 2B).  

Claim 2 recites “wherein said barcode sequence is uniquely associated with said gRNA spacer sequence.”   However, there is only one guide RNA recited in claim 1.   “Uniquely associated” is given little patentable weight in the context of a single guide RNA.  Mali teaches the guide RNAs with sequences appended at the 3’ end, which is interpreted as including a barcode uniquely associated with a guide RNA (Figures 2B).

Regarding claim 3, as indicated above in section 112(b) it is not clear what the metes and bounds of “in proximity to a 3’ side of the scaffold” are.  Mali teaches the additional sequences are added on to the 3’ end of the scaffolding sequence, which is interpreted to be “in proximity” to the scaffold sequence (Figure 2B).  

Regarding claim 4, as recited above in the Claim Interpretations section, a “linker sequence” is interpreted as any 5 or more nucleotides.  The specification does not give a minimal size for the barcode sequence; however, Fig 3 indicates that a preferred embodiment of a guide RNA has a barcode with 10 nucleotides.  Mali teaches the added 3’ sequences can form 2 hairpins to bind MS2 proteins (Figure 2B; page 958, ¶4).  Mali is silent on the length of the MS2 hairpins.  NCBI teaches an MS2 hairpin is 19 nucleotides.  Thus, the sequences appended to the guide RNAs taught in Mali are inherently at least 38 nucleotides long, which is long enough to encompass a 10 nucleotide barcode sequence, a 5 nucleotide linker sequence, and a primer binding sequence.

Regarding claims 6-7, Mali teaches cloning guide RNAs into a vector (i.e., a nucleic acid encoding the guide RNA) (page 961, ¶6).

Regarding claims 8-9, Mali teaches using guide RNAs cloned into vectors to form sgRNA-Cas9 complexes for regulating phenotypes in cells (page 961, ¶6).

Regarding claims 10-13, Mali teaches multiplexed sgRNA libraries cloned into vectors for the purpose of discovering combinations of genes that regulate phenotypes (page 961, ¶6).  Mali teaches libraries that contain up to 106 designed sgRNAs (i.e., at least 100, at least 1000, at least 10,000 distinct guide RNAs) (page 961, ¶5).

Regarding claims 14-15, Mali teaches guide RNAs can be delivered via lentiviral vectors (page 962, ¶3).  
	Mali discloses each limitation of claims 1-4 and 6-15, and therefore, Mali anticipates the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mali (Mali et al., Nature Methods (2013), 10(10):957-963) and evidenced by NCBI, as applied to claims 1-4 and 6-15 above, in view of Zhou (Zhou et al., Nature (2014), 509: 487-491, Online methods and Supplemental material).
Regarding claim 1, Mali teaches RNAs can be attached to guide RNA termini without compromising the activity of Cas9 (page 958, ¶2).  Mali teaches guide RNAs with (a) a targeting sequence at the 5' end (i.e., a gRNA spacer sequence that is complementary to the target), (b) a scaffold sequence that binds to Cas9, and (c) a variety of additional sequences at the 3' end (Figure 2A-B).  As indicated in above, the barcode and primer binding sequences are interpreted as intended use and encompass any RNA sequence.  Thus, the additional sequences at the 3’ end taught in Mali can function as barcode and/or primer binding sequences (Figure 2B).  Mali also teaches the sequences that are appended to the 3' end of the guide RNAs can be another guide RNA sequence or a sequence that is bound by a complementary sequence (Figure 2B).  

Claim 2 recites “wherein said barcode sequence is uniquely associated with said gRNA spacer sequence.”   However, there is only one guide RNA recited in claim 1.   “Uniquely associated” is given little patentable weight in the context of a single guide RNA.  Mali teaches the guide RNAs with sequences appended at the 3’ end, which is interpreted as including a barcode uniquely associated with a guide RNA (Figures 2B).

Regarding claim 3, as indicated above in section 112(b) it is not clear what the metes and bounds of “in proximity to a 3’ side of the scaffold” are.  Mali teaches the additional sequences are added on to the 3’ end of the scaffolding sequence, which is interpreted to be “in proximity” to the scaffold sequence (Figure 2B).  

Regarding claim 4, as recited above in the Claim Interpretations section, a “linker sequence” is interpreted as any 5 or more nucleotides.  The specification does not give a minimal size for the barcode sequence; however, Fig 3 indicates that a preferred embodiment of a guide RNA has a barcode with 10 nucleotides.  Mali teaches the added 3’ sequences can form 2 hairpins to bind MS2 proteins (Figure 2B; page 958, ¶4).  Mali is silent on the length of the MS2 hairpins.  NCBI teaches an MS2 hairpin is 19 nucleotides.  Thus, the sequences appended to the guide RNAs taught in Mali are inherently at least 38 nucleotides long, which is long enough to encompass a 10 nucleotide barcode sequence, a 5 nucleotide linker sequence, and a primer binding sequence.

Regarding claims 6-7, Mali teaches cloning guide RNAs into a vector (i.e., a nucleic acid encoding the guide RNA) (page 961, ¶6).

Regarding claims 8-9, Mali teaches using guide RNAs cloned into vectors to form sgRNA-Cas9 complexes for regulating phenotypes in cells (page 961, ¶6).

Regarding claims 10-13, Mali teaches multiplexed sgRNA libraries cloned into vectors for the purpose of discovering combinations of genes that regulate phenotypes (page 961, ¶6).  Mali teaches libraries that contain up to 106 designed sgRNAs (i.e., at least 100, at least 1000, at least 10,000 distinct guide RNAs) (page 961, ¶5).

Regarding claims 14-15, Mali teaches guide RNAs can be delivered via lentiviral vectors (page 962, ¶3).  

Although Mali, as evidenced by NCBI, teaches individually all the limitations of claims 6-15, Mali does not explicitly teach or suggest in a single embodiment, a nucleic acid encoding the guide RNA with added 3’ sequences in a vector, expressed in cells, and/or as part of a library of guide RNAs.  

Zhou teaches expressing a library of sgRNAs comprising (a) a spacer sequence and (b) a Cas9 binding domain delivered by a lentiviral vector (i.e., a nucleic acid, a vector containing the nucleic acid encoding guide RNAs, a viral library, a lentiviral library) (Figure 1; Abstract).  Regarding claims 8-9, Zhou teaches cell lines expressing Cas9 and infecting them with the lentivirus encoding the sgRNAs (page 487, ¶3; Figure 1c).  Regarding claim 11-13, Zhou teaches the library was created to fit specific research needs (page 488, ¶2) and contains 869 kinds of sgRNAs to target a total of 291 genes (page 488, ¶3).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have replaced the sgRNA of the library used in Zhou with a sgRNA having additional sequences at the 3’ end as taught in Mali because it would have amounted to a simple substitution of one sgRNA for another sgRNA by known means to yield predictable results.  Both Mali and Zhou are directed to using Cas9 and guide RNAs to manipulate genes in cells.  One skilled in the art would have a reasonable expectation of success of inserting a guide RNA with additional sequences at the 3’ end into the lentiviral vector of Zhou because Mali teaches that guide RNAs in general can be delivered by lentiviral vectors and that Cas9 can bind to be guided by guide RNAs with additional sequences at their 3’ ends.  One skilled in the art would have bene motivated to add additional sequences to the guide RNA library of Zhou in order to add additional functionality to the guide RNAs.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mali (Mali et al., Nature Methods (2013), 10(10):957-963) and evidenced by NCBI, as applied to claims 1-4 and 6-15 above, and further in view of Heidrich (Heidrich et al., “Investigating CRISPR RNA Biogenesis and Function Using RNA-seq.”  CRISPR Methods and Protocols. Springer 2015, pages 1-21).
The teachings of Mali as evidenced by NCBI,  are recited above and applied as for claims 1-4 and 6-15 above.  Mali  does not teach or suggest a guide RNA with a polyA sequence.  
Heidrich teaches methods of detecting CRISPR RNAs (i.e., guide RNAs) in cells using RNA sequencing (RNA-seq) (Abstract).  Heidrich teaches that in typical RNA-seq experiments, RNA is converted into a cDNA library, which is then analyzed by one of the current next generation sequencing platforms (page 2, ¶2).  Heidrich teaches to create the cDNA library, poly(A) tails are added to the 3’ end of cellular RNAs using a poly(A) polymerase so that a standard poly(T) primer can then be used to synthesize the cDNA (page 2, ¶2; Section 3.1, Step 7).  Heidrich teaches “After completion and quality check of library preparation, the cDNAs are sequenced on one of the next generation sequencing platforms resulting in millions of short sequence reads (35–300 bp).” (Page 3, ¶2).  Heidrich also teaches that “different protocols used for library preparation and sequencing can introduce certain biases due to different efficiencies in reverse transcription owing to RNA secondary structures or G/C-content, or different ligation efficiencies” (page 2, ¶4). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have added a polyA sequence as taught in Heidrich to the guide RNA taught in Mali  because it would have amounted to a simple combination of known RNA sequences by known means to yield predictable results.  Heidrich teaches that poly(A) tails are added to cellular RNAs, including CRISPR RNAs, in order to detect CRISPR RNAs using known RNA-seq technology.  Because Mali teaches virtually any sequence can be appended to the 3’ end of the guide RNA, one skilled in the art would have a reasonable expectation of success of adding the poly(A) sequence to the 3’ end of the guide RNA without disrupting its ability to guide Cas9 to a target sequence.  One skilled in the art would have been motivated to include a poly(A) sequence in the expressed guide RNA because it would eliminate the need to add a poly(A) tail using an additional A-tailing step.  Because Heidrich teaches that the different methods of library preparation can lead to bias, eliminating a step in the library preparation would be expected to reduce the bias as well.  

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CATHERINE KONOPKA/Examiner, Art Unit 1636        
                                                                                                                                                                                                /NANCY J LEITH/Primary Examiner, Art Unit 1636